 


 HR 251 ENR: South Utah Valley Electric Conveyance Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 251 
 
AN ACT 
To direct the Secretary of the Interior to convey certain Federal features of the electric distribution system to the South Utah Valley Electric Service District, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the South Utah Valley Electric Conveyance Act.  
2.DefinitionsIn this Act: 
(1)DistrictThe term District means the South Utah Valley Electric Service District, organized under the laws of the State of Utah.  
(2)Electric distribution systemThe term Electric Distribution System means fixtures, irrigation, or power facilities lands, distribution fixture lands, and shared power poles.  
(3)FixturesThe term fixtures means all power poles, cross-members, wires, insulators and associated fixtures, including substations, that— 
(A)comprise those portions of the Strawberry Valley Project power distribution system that are rated at a voltage of 12.5 kilovolts and were constructed with Strawberry Valley Project revenues; and  
(B)any such fixtures that are located on Federal lands and interests in lands.  
(4)Irrigation or power facilities landsThe term irrigation or power facilities lands means all Federal lands and interests in lands where the fixtures are located on the date of the enactment of this Act and which are encumbered by other Strawberry Valley Project irrigation or power features, including lands underlying the Strawberry Substation.  
(5)Distribution fixture landsThe term distribution fixture lands means all Federal lands and interests in lands where the fixtures are located on the date of the enactment of this Act and which are unencumbered by other Strawberry Valley Project features, to a maximum corridor width of 30 feet on each side of the centerline of the fixtures’ power lines as those lines exist on the date of the enactment of this Act.  
(6)Shared power polesThe term shared power poles means poles that comprise those portions of the Strawberry Valley Project Power Transmission System, that are rated at a voltage of 46.0 kilovolts, are owned by the United States, and support fixtures of the Electric Distribution System.  
(7)SecretaryThe term Secretary means the Secretary of the Interior.  
3.Conveyance of Electric Distribution System 
(a)In generalInasmuch as the Strawberry Water Users Association conveyed its interest, if any, in the Electric Distribution System to the District by a contract dated April 7, 1986, and in consideration of the District assuming from the United States all liability for administration, operation, maintenance, and replacement of the Electric Distribution System, the Secretary shall, as soon as practicable after the date of the enactment of this Act and in accordance with all applicable law convey and assign to the District without charge or further consideration— 
(1)all of the United States right, title, and interest in and to— 
(A)all fixtures owned by the United States as part of the Electric Distribution System; and  
(B)the distribution fixture land;  
(2)license for use in perpetuity of the shared power poles to continue to own, operate, maintain, and replace Electric Distribution Fixtures attached to the shared power poles; and  
(3)licenses for use and for access in perpetuity for purposes of operation, maintenance, and replacement across, over, and along— 
(A)all project lands and interests in irrigation and power facilities lands where the Electric Distribution System is located on the date of the enactment of this Act that are necessary for other Strawberry Valley Project facilities (the ownership of such underlying lands or interests in lands shall remain with the United States), including lands underlying the Strawberry Substation; and  
(B)such corridors where Federal lands and interests in lands— 
(i)are abutting public streets and roads; and  
(ii)can provide access that will facilitate operation, maintenance, and replacement of facilities.  
(b)Compliance with environmental laws 
(1)In generalBefore conveying lands, interest in lands, and fixtures under subsection (a), the Secretary shall comply with all applicable requirements under— 
(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);  
(B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and  
(C)any other law applicable to the land and facilities.  
(2)EffectNothing in this Act modifies or alters any obligations under— 
(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or  
(B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).  
(c)Power Generation and 46kV Transmission Facilities ExcludedExcept for the uses as granted by license in Shared Power Poles under section 3(a)(2), nothing in this Act shall be construed to grant or convey to the District or any other party, any interest in any facilities shared or otherwise that comprise a portion of the Strawberry Valley Project power generation system or the federally owned portions of the 46 kilovolt transmission system which ownership shall remain in the United States.  
4.Effect of conveyanceOn conveyance of any land or facility under section 3(a)(1)— 
(1)the conveyed and assigned land and facilities shall no longer be part of a Federal reclamation project;  
(2)the District shall not be entitled to receive any future Bureau or Reclamation benefits with respect to the conveyed and assigned land and facilities, except for benefits that would be available to other non-Bureau of Reclamation facilities; and  
(3)the United States shall not be liable for damages arising out of any act, omission, or occurrence relating to the land and facilities, including the transaction of April 7, 1986, between the Strawberry Water Users Association and Strawberry Electric Service District.  
5.ReportIf a conveyance required under section 3 is not completed by the date that is 1 year after the date of the enactment of this Act, not later than 30 days after that date, the Secretary shall submit to Congress a report that— 
(1)describes the status of the conveyance;  
(2)describes any obstacles to completing the conveyance; and  
(3)specifies an anticipated date for completion of the conveyance.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
